Order filed February 12, 2020




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-20-00039-CV
                                    __________

                          IN RE JERRY VENEGAS


                         Original Mandamus Proceeding


                                     ORDER
      Relator, Jerry Venegas, has filed in this court an emergency motion for
temporary relief in conjunction with an original mandamus proceeding. These
matters relate to a first amended motion to transfer venue in a petition to modify
parent-child relationship filed in Cause No. B-124,983 in the 446th District Court of
Ector County, Texas. Relator complains that the Honorable Sara Kate Billingsley
has a ministerial duty to transfer venue of the petition to modify to Harris County
where the child resides, but has failed to rule on the motion to transfer venue and has
set a hearing for February 13, 2020, on the real party in interest’s motion for
temporary orders. Pursuant to Texas Rule of Appellate Procedure 52.10(b), this
court grants the motion for temporary relief and hereby orders that the temporary
orders hearing scheduled for February 13, 2020, is temporarily stayed pending
further order of this court or final disposition of this mandamus proceeding.
        Furthermore, pursuant to Texas Rule of Appellate Procedure 52.4, this court
requests that a response to Relator’s petition for writ of mandamus be filed on or
before February 24, 2020.


                                                           PER CURIAM


February 12, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2